Name: Commission Regulation (EEC) No 1714/81 of 26 June 1981 on detailed implementing rules for direct cooperation between the bodies designated to verify compliance with provisions in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 170/28 Official Journal of the European Communities 27 . 6 . 81 COMMISSION REGULATION (EEC) No 1714/81 of 26 June 1981 on detailed implementing rules for direct cooperation between the bodies designated to verify compliance with provisions in the wine sector means of communication when this is necessary to prevent or investigate an infringement ; Whereas rules should be laid down on official sampling methods and on the utilization of samples in order to ensure their representativity and the possi ­ bility of checking the results of official analyses throughout the Community ; whereas, in order to enable Member States to admit duty free with the minimum of customs formalities samples officially taken in a Member State and sent from that Member State to a laboratory situated in the territory of another Member State , a special label should be used for the transmission of these samples ; Whereas in order to simplify administratively the ques ­ tion of responsibility for costs of taking and sending samples, making analytical and organoleptic examina ­ tions and engaging the services of experts , the prin ­ ciple should be laid down that these costs shall be met by the body which ordered the sample to be taken or the expert to be engaged ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 3456/80 (2 ), and in particular Article 64 (3) thereof, Whereas Council Regulation (EEC) No 359 /79 (3 ), which consolidated Council Regulation (EEC) No 1439/78 (4), laid down in Article 9 the principles for the detailed rules for implementing Article 64 of Regulation (EEC) No 337/79 in respect of direct coop ­ eration between the bodies designated by the Member States to verify compliance with Community and national provisions in the wine sector ; whereas those rules were adopted , before consolidation of several Regulations in the wine sector, by Commission Regu ­ lation (EEC) No 217/79 (5 ), as last amended by Regula ­ tion (EEC) No 2692/80 (6) ; whereas, following the entry into force of Regulation (EEC) No 359/79 , Regu ­ lation (EEC) No 217/79 should be recast and the refer ­ ences there given should be adopted ; Whereas the relations which the bodies designated to verify compliance maintain amongst themselves and with the Commission for the prevention and investiga ­ tion of any infringement of the Community provi ­ sions in question and of the national provisions adopted pursuant thereto should be defined ; whereas it is necessary to publish in the C series of the Offi ­ cial Journal of the European Communities the names and addresses of these bodies and of the labora ­ tories authorized to carry out analyses and organo ­ leptic tests in the context of this direct cooperation ; Whereas fraud and misrepresentation must be effec ­ tively and rapidly penalized ; whereas exchanges of information between the bodies in question should therefore be made by the most rapid appropriate HAS ADOPTED THIS REGULATION : Article 1 1 . The list of bodies designated by the Member States to verify compliance with Community provi ­ sions in the wine sector and national provisions adopted pursuant thereto and which are authorized to have direct relations with each other and, where appro ­ priate, with the Commission shall be published in the Official Journal of the European Communities. 2 . The list of laboratories authorized to carry out analytical and organoleptic examinations and to inter ­ pret and evaluate the results of such examinations , as laid down in Article 4 ( 1 ) (b) of Regulation (EEC) No 359/79 shall be published in the Official Journal of the European Communities. (') OJ No L 54, 5 . 3 . 1979, p . 1 . ( 2 ) OJ No L 360 , 31 . 12 . 1980 , p . 18 . (3 ) OJ No L 54, 5 . 3 . 1979 , p . 136 . (4 ) OJ No L 173, 29 . 6 . 1978 , p . 2 . (5 ) OJ No L 31 , 7 . 2 . 1979 , p . 5 . ( 6) OJ No L 279 , 23 . 10 . 1980 , p . 14 . 27 . 6 . 81 Official Journal of the European Communities No L 170/29 Article 2 Exchanges of information pursuant to Articles 2 to 5 of Regulation (EEC) No 359/79 shall be carried out by the means of communication most appropriate to the nature of the information . If it is considered that the competent body receiving the information must act immediately thereon in order to prevent or uncover an infringement, the communication shall be made by telex, telecopier or telephone . Article 3 which he shall note any observations he considers important for assessing the sample . In the report he shall note, where necessary, any statements by the carrier's representative or the representative of the esta ­ blishment where the sample was taken , and shall request such representative to affix his signature . He shall note the amount of the product from which the sample was taken . If the signatures referred to above and in the second subparagraph of paragraph 4 were refused, the report shall mention this fact. 6 . Whenever samples are taken , one of the samples shall remain as a control sample in the establishment where the sample was taken , and another with the competent authority which ordered the sample to be taken . Three of the samples shall be sent for examina ­ tion to one of the laboratories referred to in paragraph 1 . There one, and if necessary two, of the samples shall be analyzed . Another sample shall be kept as a control sample . Control samples shall be kept for a minimum period of three years after sampling. 7 . Consignments of samples shall bear on the external packaging a red label complying with the model set out in point B of the Annex. The label shall be approximately 50 x 25 mm. When sending samples, the competent body of the Member State from which the samples are sent shall affix its stamp partially on the outer packaging of the parcel and partially on the red label . Article 4 1 . Samples to be sent, pursuant to Article 4 ( 1 ) (b) of Regulation (EEC) No 359/79 to a laboratory situ ­ ated in the territory of another Member State shall be taken by a representative of the competent body autho ­ rized to that end. 2 . Sampling must be so carried out as to ensure that :  in the case of products in containers of not more than 60 litres warehoused in one lot, the samples are representative of the entire lot,  in the case of products in other containers, the samples are representative of the entire contents of the container from which the samples are taken . 3 . Samples shall be taken by pouring the product in question into at least five clean containers having a nominal capacity of not less than 0-5 litre . In the case of products as referred to in the first indent of para ­ graph 2, sampling may also take the form of removing at least five containers having a nominal capacity of not less than 0-5 litre from the lot to be examined . The samples shall be taken , closed where appropriate, and sealed in the presence of a representative of the establishment where the sample is taken or of a repre ­ sentative of the carrier if the sample is taken during transport . If no representative is present, the report referred to in paragraph 5 shall mention this fact . Each sample shall be fitted with a non-tainting and non-reusable closure . 4 . Each sample shall bear a label which complies with point A of the Annex, made out in one of the official languages of the Community. The representative of the establishment where the sample is taken or the representative of the carrier shall be requested to sign the label referred to in the preceding subparagraph . 5 . An official of the competent department autho ­ rized to take samples shall draw up a written report in 1 . The costs incurred in taking and sending a sample and in carrying out analytical and organoleptic examinations shall be borne by the body which asked for the sample to be taken . The costs of analytical and organoleptic examinations shall be calculated according to the rates applicable in the Member State in the territory of which the laboratory which carried out the examination is situated. 2. The subsistence and travelling expenses incurred as a result of engaging an expert shall be calculated according to the rates applicable in the Member State where the expert normally works . These expenses shall be borne by the competent body which asked for the expert to be engaged . Article 5 Regulation (EEC) No 217/79 is hereby repealed . Article 6 This Regulation shall enter into force on 1 July 1981 . No L 170/30 Official Journal of the European Communities 27 . 6 . 81 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 26 June 1981 . For the Commission The President Gaston THORN ANNEX A. Label to be affixed to the sample pursuant to Article 3 (4) : 1 . Information to be given : (a) name and address of the body on whose instructions sampling was carried out ; (b) serial number of the sample ; (c) date on which the sample was taken ; (d) name of the official of the competent body authorized to take the sample ; (e) name and address of the undertaking in which the sample was taken ; ( f) identity of the container from which the sample was taken (e.g. number of the container, number of the stack of bottles) ; (g) description of the product ; (h) the words : The sample left with the undertaking may be examined only by a laboratory authorized for the purpose . Breaking the seal is a punishable offence'. 2 . Observations . 3 . Minimum size : 100 x B. Model of the red label 100 mm. referred to in Article 3 (7) : EUROPEAN COMMUNITIES Products which must undergo an analytical and organoleptic examina ­ tion pursuant to Regulation (EEC) No 359/79